MORROW, P. J.
The offense is misdemeanor theft; punishment fixed at a fine of $25. The evidence shows beyond controversy that a dress was stolen from a store belonging to Foley Bros., a corporation. In this store there were a number of departments, each being upon a separate floor. The basement was under the control and in possession of Adrian Kahn, who was named in the information as the owner. There are no bills of exceptions, and the special charges presented are not really in shape for consideration. The only semblance of question raised is the question of ownership. The evidence fairly shows that Adrian Kahn had care, control, and management, and was the owner, of the stolen property, within the mean*1116ing of the statute. See Osborne v. State, 93 Tex. Cr. R. 64, 246 S. W. 928. The judgment is affirmed.